Title: From Thomas Jefferson to Henry Dearborn, 17 July 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            My Dear Sir
                     
                            Washington July 17. 07.
                        
                        I have this moment recieved certain information that the British vessels have retired from Hampton road.
                            whether they will only join their companions in the bay & remain there or go off is yet to be seen. it gives me real
                            pain to believe that circumstances still require your presence here. I have had a consultation this day with our collegues
                            on that subject, and we have all but one opinion on that point. indeed if I regarded yourself alone, I should deem it
                            necessary, to satisfy public opinion, that you should not be out of place at such a moment. the arrangements for the
                            militia now much called for, can be properly made only by yourself. several other details are also at a stand. I shall
                            therefore hope to see you in a very few days. an important question will be to be decided on the arrival of Decatur here
                            about this day sennight, whether, as the retirement of the British ships from Hampton road enables us to get our 16.
                            gunboats together, we shall authorize them to use actual force against the British vessels? present to mrs Dearborne
                            & accept yourself my affectionate & respectful salutations.
                        
                            Th: Jefferson
                     
                        
                    